Citation Nr: 0906193	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-21 166	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas




THE ISSUES

1.  Entitlement to service connection for familial polyposis.

2.  Entitlement to service connection for a right knee 
disability. 




ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

The veteran had service from April 1973 to April 1975 and 
from September 1975 to September 1977. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In his substantive appeal (VA Form 9) in May 2006 the Veteran 
requested a hearing before a Veterans Law Judge (VLJ).  
However, in June 2008 the Veteran withdrew the request for a 
hearing.  Accordingly, his request has been withdrawn.  
38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  Familial polyposis was not manifested during service or 
within one year of separation from service, and that 
condition is not shown to be causally or etiologically 
related to service.

2.  The Veteran's right knee condition is not shown to be 
causally or etiologically related to service. 


CONCLUSIONS OF LAW

1.  Familial polyposis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  A right knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated September 
2003, June 2004 and March 2006.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

The Veteran contends that he is entitled to service 
connection for familial polyposis and a left knee disability.  
Service connection will be granted for a disability resulting 
from an injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service, there are requires a 
combination of manifestations sufficient to indentify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA General Counsel Precedent Opinion has held that service 
connection may be granted for diseases which are congenital, 
developmental or familial in origin when the evidence 
establishes that the disorder was incurred in or aggravated 
by active service.  VAOGCPREC 82-90 (Jul. 18, 1990).

VA law also provides that a veteran is presumed to be in 
sound condition, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where clear and unmistakable evidence establishes that an 
injury or disease exited prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1132 (West 2002); 
38 C.F.R. § 3.304(b) (2008).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Familial Polyposis

A review of the Veteran's service treatment records does not 
indicate any diagnosis of or treatment for familial polyposis 
during service.  The Veteran's first period of service was 
from April 1973 to April 1975, during which the Veteran was 
treated for hemorrhoids (February 1975).  Prior to his second 
term of service from September 1975 to September 1977 the 
Veteran was treated for a perirectal abscess in September 
1975 by the VA.  At that time an anoscopic examination was 
performed and no other obvious anorectal diseases were noted.  

Post-service treatment records reflect that in May 1991 the 
Veteran was diagnosed with familial polyposis.  A family 
history of multiple polyps in two sisters was noted.  The 
recording physician noted that the veteran's past medical 
history was significant only for hospitalization for a right 
hip abscess in 1975.  Later that month the Veteran underwent 
a proctocolectomy and ileostomy.

In July 2005 a comprehensive VA examination was performed at 
the request of the RO.  On examination there was no evidence 
of fecal leakage, bleeding, hemorrhoids, signs of anemia or 
fissures.  The examiner stated that the condition was likely 
hereditary where the faulty gene is inherited.  He noted that 
most patients start forming polyps in their teens and 
twenties.  The examiner also determined that the onset of the 
polyps could not be determined to be related to hemorrhoids 
during active service. 

Although the Veteran was treated for external hemorrhoids in 
service, no chronic disability was shown during the remainder 
of service or at the time of separation from service.  
Additionally, there has been no showing of continuity of 
treatment from the date of separation from active duty.  In 
sum, the evidence has not established that the disorder was 
incurred in or aggravated by active service.  

As stated above, a claimant has the responsibility to present 
and support a claim for benefits under laws administered by 
the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly 
advised of the need to submit medical evidence of a current 
disability and of a relationship between the current 
disability and an injury, disease or event in service.  While 
the Veteran is clearly of the opinion that his familial 
polyposis is related to service, as a lay person, the Veteran 
is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).   Accordingly, the Board concludes that service 
connection for familial polyposis is not established.




Left Knee Disability

The Veteran also claims entitlement to service connection for 
a left knee disability.  As stated, service connection may be 
granted for a disability which began during service or for 
any injury incurred during service.  To prove service 
connection, the record must contain: (1) Medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of injury or disease, and (3) medical evidence of 
a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the Veteran's service treatment records indicates 
that the Veteran was treated for a right patella strain in 
November 1975, which occurred while lifting weights.  There 
is no other treatment for the right knee shown in service and 
the Veteran's separation examination was normal.

A VA examination in July 2005 revealed no history of 
dislocation or subluxation.  The Veteran has never had any 
surgery to the knee and does not use any brace, crutch or 
cane.  The Veteran claims flare-ups approximately twice a 
week, but he is not limited in motion or in his duties.  Upon 
physical examination the examiner determined that the Veteran 
had no pain on motion.  A maltracking patella was noted 
laterally.  Crepitus was also noted, as was some increase in 
pain to a mild degree on repetitive flexion and extension of 
the knee.  Ligaments were stable and there were no meniscal 
signs or guarding of movement.  X-rays were performed and 
analyzed in September 2005.  The X-rays showed minimal 
patellar spurring and small suprapatellar effusion, but no 
fractures.  Joint spaces were preserved.  The final diagnosis 
was chondromalacia patella, right knee, of moderate severity.  
The examiner determined that there was no corroboration 
between the Veteran's history and the current condition.

As stated above, a claimant is responsible for supporting a 
claim for benefits under law administered by the VA, and the 
Veteran was clearly advised of the need to submit medical 
evidence demonstrating not only the presence of a right knee 
disorder, but also a nexus or relationship between that 
condition and service.  The Veteran has failed to do so.  The 
Veteran obviously believes that his right knee disorder is a 
result of service, but he has presented no corroborating 
medical evidence supporting these claims.  The Veteran, as a 
lay person, lacks appropriate medical training and is 
therefore not competent to provide a probative opinion on a 
medical matter.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  

Based on this record, the Board finds that the evidence is 
against the Veteran's claim for service connection for a 
right knee disorder.  In the absence of a current disability 
related to service by competent medical evidence, a grant of 
service connection is not supportable.  Brammer v. Derwinksi, 
3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for familial polyposis is denied.

Service connection for a right knee disorder is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


